United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-3937
                                ___________

Dwight E. Cofer,                       *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Dora Schriro,                          *
                                       *
             Appellee,                 *
                                       * Appeal from the United States
State of Missouri,                     * District Court for the
                                       * Western District of Missouri.
             Defendant,                *      [UNPUBLISHED]
                                       *
R. Dale Riley; Terrence K. Lock; James *
Washington; Robert Peura; William D. *
Peterson; Jerry G. Samons; Ron Elkins; *
Tami Adams; Mary Gorman; Don           *
Knepp; Bryan Goeke; Steve Long;        *
Michael Groose; James D. Purkett;      *
Fred Truce; Cranston Mitchell; Pamela *
Ramarez,                               *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: August 20, 2001

                            Filed: August 29, 2001
                                ___________
Before WOLLMAN, Chief Judge, BOWMAN, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

      In this appeal following remand, see Cofer v. Schriro, 176 F.3d 1082 (8th Cir.
1999) (per curiam), Missouri inmate Dwight E. Cofer appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 action regarding the free
exercise of his Rastafarian religion. We agree with the district court that the only issue
before it on remand was whether appellees violated Cofer’s First Amendment rights
when he was required to cut his hair as a condition of continuing in the drug-treatment
program at Farmington Treatment Center. See Borchers v. Commissioner, 943 F.2d
22, 23 (8th Cir. 1991).

        Having conducted a de novo review of the record, see Rouse v. Benson, 193
F.3d 936, 939 (8th Cir. 1999) (standard of review), we conclude that Cofer’s free-
exercise claim fails as a matter of law, see O’Lone v. Estate of Shabazz, 482 U.S. 342,
345, 348, 351-52 (1987); Hamilton v. Schriro, 74 F.3d 1545, 1550-51 (8th Cir.), cert.
denied, 519 U.S. 874 (1996); Iron Eyes v. Henry, 907 F.2d 810, 814-16 (8th Cir.
1990). We further conclude that Cofer’s Establishment Clause claim, raised for the
first time in his resistance to summary judgment, was not properly before the district
court. Finally, we find that the court did not abuse its discretion in declining to appoint
counsel for Cofer. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-